TO BE PUBLISHED



               Supreme Court of Kentucky
                               2021-SC-0515-KB


KENTUCKY BAR ASSOCIATION                                               MOVANT


V.                           IN SUPREME COURT


MATTHEW PAUL SCHULTZ                                              RESPONDENT

                            OPINION AND ORDER

      Pursuant to SCR 3.165(1)(a) and (b), the Inquiry Commission of the

Kentucky Bar Association (KBA) has petitioned this Court to enter an order

temporarily suspending Respondent, Matthew Paul Schultz (Schultz), from the

practice of law in the Commonwealth of Kentucky. Schultz’s KBA number is

95336 and his last known bar roster address is 200 Pinebrook Drive, Paducah,

KY 42001.

      The Inquiry Commission asserts there is probable cause to believe

Schultz is or has been misappropriating funds of others to his own use or has

been otherwise improperly dealing with said funds. The Inquiry Commission

further asserts probable cause exists to believe Schultz’s conduct poses a

substantial threat of harm to his clients or the public. Schultz has not

responded to this Court’s December 29, 2021, order to show cause why he

should not be subject to the requested temporary suspension.

      In its petition, the Inquiry Commission sets forth the facts underlying its

request for a temporary suspension. Conrad Carr (Carr) hired Schultz to
represent him in a case where he was charged with three counts of theft by

unlawful taking of $10,000 or more, a Class C Felony1. Carr pleaded guilty to

all three counts and agreed to pay restitution in the amount of $242,272.96.

He was to list his house for sale and apply the funds from the sale to his

restitution.

      Carr’s home sold in June 2021. He presented a check to Schultz in the

amount of $78,609.21. Schultz was to deliver the check to the Livingston

County Circuit Clerk’s office (Clerk). Schultz deposited the check into his

escrow account on June 21, 2021.

      The court reviewed restitution payment on July 21, 2021 and discovered

that the proceeds of the sale of the home had not been deposited with the

Clerk. Carr was summoned to appear before the court on August 18, 2021.

Carr appeared, however Schultz did not. The matter was then set for

September 15, 2021. A show cause order was entered for Schultz to show

cause why he should not be held in contempt for failing to deliver the check to

the Clerk. This show cause was set for September 1, 2021.

      Schultz failed to appear for the show cause hearing. The court then

ordered Schultz to appear on September 15, 2021, and if he failed to appear, a

bench warrant would be issued for his arrest.

      The court entered an Order of Civil Contempt on September 9, 2021.

The order would allow Schultz to purge himself of contempt by delivering the



      1Commonwealth of Kentucky v. Conrad M. Carr, Livingston Circuit Court, Case No. 20-
CR-00071.

                                            2
check to the Clerk no later than September 14, 2021. Schultz did not turn

over the check and he did not appear for court on September 15, 2021. The

court issued a bench warrant and he was taken into custody a few weeks later.

      Schultz was charged on October 1, 2021 with Theft by Unlawful Taking

or Disposition of more than $10,000 but less than $1,000,000 and Promoting

Contraband, First Degree2.

      As a result of the facts, the Inquiry Commission asked the Court to issue

a show cause as to why he should not be temporarily suspended pursuant to

SCR 3.165(1)(a) and (b). The Court issued the show cause and Schultz has not

responded.

      SCR 3.165(1)(a) permits the Inquiry Commission to petition this Court

for an order of temporary suspension if “[i]t appears that probable cause exists

to believe that an attorney is or has been misappropriating funds the attorney

holds for others to his/her own use or has been otherwise improperly dealing

with said funds[.]” Further, SCR 3.165(1)(b) permits temporarily suspending

an attorney if “[i]t appears that probable cause exists to believe that an

attorney’s conduct poses a substantial threat of harm to his clients or to the

public[.]”

      This Court has reviewed the uncontroverted allegations of the Inquiry

Commission and agrees probable cause exists to believe Schultz is or has been

misappropriating funds or has been otherwise improperly dealing with said



      2Commonwealth of Kentucky v. Matthew Schultz, McCracken District Court, case
numbers 21-F-929 and 21-F-930.

                                           3
funds as required by SCR 3.165(1)(a). We further agree a reasonable basis

exists to believe Schultz’s conduct poses a substantial threat of harm to his

clients as required by SCR 3.165(1)(b). Consequently, we agree with the

Inquiry Commission that Schultz’s license to practice law should be

temporarily suspended pursuant to SCR 3.165(1).

      ACCORDINGLY, IT IS HEREBY ORDERED as follows:

      1. Matthew Paul Schultz is temporarily suspended from the practice of

law in the Commonwealth of Kentucky, effective upon the date of entry of this

Order, pending further orders from this Court;

      2. Disciplinary proceedings against Schultz may be initiated by the

Inquiry Commission pursuant to SCR 3.160, unless already begun or unless

Schultz resigns under terms of disbarment;

      3. Pursuant to SCR 3.165(5), Schultz shall, within twenty (20) days from

the date of the entry of this Opinion and Order, notify in writing all clients of

his inability to provide further legal services and furnish the Director of the

Kentucky Bar Association with copies of all such letters;

      4. Pursuant to SCR 3.165(6), Schultz shall immediately, to the extent

reasonably possible, cancel and cease any advertising activities in which he is

engaged.

      Minton, C.J.; Conley, Hughes, Keller, Lambert and VanMeter, JJ., sitting.

All concur. Nickell, J., not sitting.

      ENTERED: March 24, 2022.

                                         _______________________________________
                                         CHIEF JUSTICE
                                         4